—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated June 3, 1999, which granted the defendants’ cross motion for summary judgment dismissing the complaint and denied as academic his motion to compel discovery.
Ordered that the order is affirmed, with costs.
The defendants submitted sufficient evidence in support of their cross motion to demonstrate their entitlement to judgment as a matter of law (see, Zuckerman v City of New York, 49 NY2d 557). The plaintiffs opposition was insufficient because he offered only speculation and mere hope that evidence would be uncovered during discovery which would support his claims (see, Boland v Pinks, 267 AD2d 342; Curtis v Lopez, 266 AD2d 179). The plaintiff’s motion to compel discovery was properly denied as academic. Sullivan, J. P., Florio, Luciano and Feuerstein, JJ., concur.